DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being obvious over Bose et al. (US 10,109,061) (hereafter Bose) in view of Hollander et al. (US 2016/0205341) (hereafter Hollander).
 	Regarding claim 1, Bose discloses a computer-implemented method for determining finger placement with respect to a pitched baseball, comprising the steps of: capturing a scene of the pitched baseball (see, Fig. 25, obtain video, 2500 and select frames, 2520, col. 3 lines 60-67, motion capture data associated with baseball players); 
 	Regarding claim 2, the combined teachings further discloses the computer-implemented method, wherein the segmenting of the object of interest comprises performing the thresholding 
 	Regarding claim 3, the combined teachings further discloses the computer-implemented method, wherein the performing of the thresholding operation on the pixel-by-pixel basis comprises starting the thresholding operation in an area of the captured scene dependent upon a handedness for a pitcher of the pitched baseball (see, Hollander, paragraph [0042], in the case of known object models, a walking human object model would characterize the salient 
attributes that would define it (e.g., use of a motion model with respect to its various parts (legs, hands, body motion, etc.).
	regarding claim 11, the combined teachings discloses all the subject matter as recited in claim 1 above, 11, the combined teachings further discloses a non-transitory computer-readable storage apparatus comprising a plurality of instructions, that when executed by a processor apparatus, are configured to perform method (Hollander, paragraph [0088]).
	Regarding claim 12, claim is rejected for the same reason claim 2 above.
	Regarding claim 13, claim is rejected for the same reason claim 3 above. 
	
7.	Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over Bose et al. (US 10,109,061) (hereafter Bose) in view of Hollander et al. (US 2016/0205341) (hereafter Hollander) and further in view of Li et al. (US 2015/0363648)(hereafter Li).
 	Regarding claims 8 and 18, the combined teachings do not explicitly disclose the computer-implemented method, wherein the analyzing of the segmented scene further comprises performing a second thresholding operation on the segmented scene to identify the markers associated with the object of interest. However, in same field of endeavor, Li teaches in paragraph [0043], [0043] In FIG. 5, common video content of the test video is represented in the mid-level part of the plot 124 

Allowable Subject Matter
8.	Claims 4-7, 9, 10, 14-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/16/2021